04/15/2020
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                 No. DA 19-0406                                   Case Number: DA 19-0406




STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

SAMI JO LODAHL,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellant’s motion for extension of time, affidavit in

support, and good cause appearing therefore,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including May 22, 2020, within which to prepare, file, and serve the Opening

Brief on appeal.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             April 15 2020